            Case 2:20-cv-01820-RJC Document 10 Filed 02/08/21 Page 1 of 2




                        UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF PENNSYLVANIA

 JILL SHERWOOD,                                :         CIVIL DIVISION
                                               :
         Plaintiff,                            :
                                               :         Case No. 20-CV-01820-RJC
                 vs.                           :
                                               :         ELECTRONICALLY FILED
 PORTFOLIO RECOVERY                            :
 ASSOCIATES LLC,                               :
                                               :
         Defendants.

                            JOINT STIPULATION OF DISMISSAL

       Plaintiff Eric Hayes and Defendant Portfolio Recovery Associates LLC, by and through

their undersigned counsel, hereby file this Stipulation of Dismissal pursuant to Federal Rule of

Civil Procedure 41(a). In support thereof, they state as follows:

       1.       The Parties have settled the above-captioned matter to their mutual satisfaction.

       2.       Pursuant to Federal Rule of Civil Procedure 41(a), dismissal of Plaintiff’s claims

with prejudice is appropriate.

       WHEREFORE, the Parties hereby stipulate that the above-captioned action is dismissed

with prejudice, with each party to bear its own costs.


       Respectfully Submitted,

/s/ Emily S. Gomez-Hayes                      /s/ Lauren Burnette
Emily S. Gomez-Hayes (PA No. 206926)          Lauren Burnette (PA No. 92412)
Law Office of Emily Gomez, LLC                Messer Strickler, Ltd.
2011 Noble Street, Suite 201                  12276 San Jose Blvd., Suite 718
Pittsburgh, PA 15218                          Jacksonville, FL 32223
412.378.5854 (telephone)                      904.527.1172 (telephone)
412.357.1564 (facsimile)                      904.683.7353 (facsimile)
esg@egomezlaw.com                             lburnette@messerstrickler.com
Counsel for Plaintiff                         Counsel for Defendant
           Case 2:20-cv-01820-RJC Document 10 Filed 02/08/21 Page 2 of 2




                        UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF PENNSYLVANIA

 JILL SHERWOOD,                                :       CIVIL DIVISION
                                               :
         Plaintiff,                            :
                                               :       Case No. 20-CV-01820-RJC
                 vs.                           :
                                               :       ELECTRONICALLY FILED
 PORTFOLIO RECOVERY                            :
 ASSOCIATES LLC,                               :
                                               :
         Defendants.

                                 CERTIFICATE OF SERVICE

        I hereby certify that on February 8, 2021, I electronically served the foregoing Joint
Stipulation of Dismissal upon all counsel of record using the CM/ECF system.


                                                      /s/ Emily S. Gomez-Hayes
                                                      Emily S. Gomez-Hayes
